DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                DWIGHT HICKS,
                                  Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                  No. 4D17-908

                                 [ July 13, 2017 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 11-16567CF10A.

  Dwight Hicks, Blountstown, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and DAMOORGIAN, JJ., concur.

                            *            *           *

  Not final until disposition of timely filed motion for rehearing.